 1   Jeffrey T. Hammerschmidt, #131113
     Kevin P. Rooney, # 107554
 2   HAMMERSCHMIDT LAW CORPORATION
     2445 Capitol Street, Suite 150
 3   Fresno, CA 93721
     Tel: (559) 233-5333
 4   Fax: (559) 233-4333
 5   Attorneys for Defendant, MICHAEL MEECE
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10                                                   ) Case No.: 1:19-po-00010-SAB
     UNITED STATES OF AMERICA,                       )
11                                                   )
                    Plaintiff,                       ) STIPULATION AND ORDER
12                                                   ) TO RESCHEDULE SENTENCING
            vs.
                                                     )
13                                                   )
                                                     )
14                                                   )
     MICHAEL MEECE,                                  )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17

18
            THE PARTIES HEREBY STIPULATE AND AGREE to continue the CVB hearing
19
     presently set for February 21, 2019, to March 21, 2019.
20
            This request and stipulation is based upon the recency in which counsel was obtained by
21
     defendant and the necessary time needed to prepare for any hearing on the matter. Defendant
22
     obtained counsel regarding this matter on the afternoon of February 7, 2019. Defense counsel for
23
     Mr. Meece attended an unrelated hearing on February 8, 2019 that took the entirety of the day.
24
     Additionally, defense counsel for Mr. Meece is unavailable from February 9, 2019-February 16,
25
     2019 due to a pre-planned personal trip outside of California.
26
            Wherefore, based on the files and records in this case and for the reasons presented
27
     above, the Parties stipulate and agree to a continuance of the CVB hearing to March 21, 2019,
28
     this will allow reasonable time necessary for all parties; and that an Order issue excluding time



                                                      1
 1   between February 21, 2019 and March 21, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
 2   (B)(iv) where the ends of justice served by this continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial. Counsel confirmed with the Court’s calendar that
 4   March 21, 2019 is available to conduct this hearing.
 5

 6     /s/ Kevin Rooney                                     /s/ Gary Leuis
      ____________________________                          _______________________________
 7
      KEVIN P. ROONEY                                       Gary Leuis
 8    Attorney for Defendant,                               Special Assistant U.S. Attorney
      Michael Meece                                         Dated: February 13, 2019
 9    Dated: February 13, 2019
10

11            IT IS ORDERED that the defendant’s initial appearance be continued to Thursday,

12   March 21, 2019 at 10:00 a.m. for initial appearance. At this point, the defendant has yet
13
     appeared and entered a plea, so sentencing is not applicable. The defendant is ordered to appear
14
     on March 21, 2019 at 10:00 a.m.
15

16

17   IT IS SO ORDERED.
18
     Dated:     February 13, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28




                                                      2
